Case: 20-50932     Document: 00515851801         Page: 1     Date Filed: 05/06/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  No. 20-50932
                                                                             FILED
                                                                          May 6, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adrian Nicolas Mendoza-Valles,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-139-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Adrian Nicolas Mendoza-Valles appeals his guilty plea conviction for
   illegal reentry into the United States after a prior removal, which followed
   the denial of his motion to dismiss the indictment. See 8 U.S.C. § 1326.
   Mendoza-Valles contends, citing Pereira v. Sessions, 138 S. Ct. 2105 (2018),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50932       Document: 00515851801         Page: 2    Date Filed: 05/06/2021




                                    No. 20-50932


   that his prior removal does not satisfy the removal element of § 1326 because
   the notice to appear underlying that removal did not provide the date and
   time of the removal hearing.
          In United States v. Pedroza-Rocha, 933 F.3d 490, 497–98 (5th Cir.
   2019), cert. denied, 140 S. Ct. 2769 (2020), we relied on Pierre-Paul v. Barr,
   930 F.3d 684, 688–89 (5th Cir. 2019), cert. denied, 140 S. Ct. 2718 (2020), to
   conclude that (1) a notice to appear that lacked the date and time of the
   removal hearing was not defective, (2) any defect was cured by the
   subsequent service of a notice of hearing, and (3) the purported defect was
   not jurisdictional.   Additionally, we held that the defendant could not
   collaterally attack the notice to appear without first exhausting administrative
   remedies. Pedroza-Rocha, 933 F.3d at 498. Conceding that Pedroza-Rocha
   and Pierre-Paul foreclose his claim, Mendoza-Valles raises it to preserve it for
   further review.
          The Government has filed an unopposed motion for summary
   affirmance, which is proper if “the position of one of the parties is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969). Because Mendoza-Valles correctly concedes that his claim
   is foreclosed by Pierre-Paul and Pedroza-Rocha, the motion for summary
   affirmance is GRANTED and the Government’s alternative motion for an
   extension of time to file a brief is DENIED AS MOOT. The judgment of
   the district court is AFFIRMED.




                                          2